United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3159
                        ___________________________

                                    Lisa Gerhardt

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Liberty Life Assurance Company of Boston; Universal Health Services, Inc.; UHS
                       of Delaware, Inc.; Bridgeway, Inc.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: September 25, 2013
                           Filed: November 29, 2013
                                ____________

Before WOLLMAN, BEAM, and SMITH, Circuit Judges.
                          ____________

WOLLMAN, Circuit Judge.

     Lisa Gerhardt appeals from the district court’s1 order denying her motion for
judgment on the record, affirming Liberty Life Assurance Company of Boston’s

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
(Liberty) decision to terminate payment of her long-term disability benefits, and
dismissing her complaint with prejudice. We affirm.

                                 I. Background

       Gerhardt obtained an associate’s degree in nursing in 1980 and thereafter
obtained a registered nurse’s license. From 1980 to 2000, Gerhardt worked as a
registered nurse and held other positions within the healthcare field. In July 2000,
Gerhardt stopped working because she suffered from osteoarthritis and needed to
undergo anthroplasty surgery on each of her thumbs. At the time, she was employed
as the Director of Addiction Services for a psychiatric hospital, the Bridgeway, Inc.,
which was owned and operated by Universal Health Services, Inc.2 Universal Health
Services provided long-term disability coverage to its employees under a Group
Disability Income Policy (the Policy) issued by Liberty. Gerhardt filed a claim for
long-term disability benefits with Liberty in October 2000.

       To receive long-term disability benefits, the Policy required insured employees
to provide Liberty with proof of disability. As relevant to this case, the Policy defines
“Disability” or “Disabled” as follows:

      i.     If the Covered Person is eligible for the 24 Month Own
             Occupation Benefit, “Disability” or “Disabled” means during the
             Elimination Period and the next 24 months of Disability the
             Covered Person is unable to perform all of the material and
             substantial duties of his occupation on an Active Employment
             basis because of an Injury or Sickness; and

      ii.    After 24 months of benefits have been paid, the Covered Person
             is unable to perform, with reasonable continuity, all of the

      2
       UHS of Delaware, Inc., is the management company for Universal Health
Services, Inc.

                                          -2-
            material and substantial duties of his own or any other occupation
            for which he is or becomes reasonably fitted by training,
            education, experience, age and physical and mental capacity.

Accordingly, the initial determination of whether an employee is “Disabled” is
dependent upon whether the employee is able to perform his or her own occupation,
whereas after the employee has received benefits for twenty-four months, the
determination is dependent upon whether the employee can perform his or her own
occupation or any occupation for which the employee is reasonably fitted.

       Liberty approved Gerhardt’s claim under the first standard and began paying
her long-term disability benefits on November 5, 2000. Thereafter, Gerhardt was
diagnosed with various medical conditions including fybromyalgia, depression,
arthritis, and osteoporosis. In 2002, Liberty reevaluated Gerhardt’s claim under the
second standard—the “any occupation” standard—and determined that Gerhardt
continued to qualify for benefits under the Policy. Liberty, however, notified
Gerhardt that her claim would be evaluated periodically.

      In 2004 and 2005, Gerhardt participated in two separate Independent Medical
Evaluations (IME) at Liberty’s request. Barry Baskin, M.D., and Bruce Safman,
M.D., separately evaluated Gerhardt and concluded that she was capable of
performing full-time sedentary work despite her various medical conditions. In 2005,
Teresa Marques, a vocational consultant, completed a Transferable Skills Analysis
(TSA) based on her review of Gerhardt’s file and standard vocational resources.
Marques identified five occupations Gerhardt could perform that were consistent with
the “any occupation” standard.

       Gerhardt’s family practice doctor, however, opined that Gerhardt was disabled
and could not hold a full-time job. Thereafter, a physical therapist who had been
hired by Liberty performed a Functional Capacity Evaluation (FCE) of Gerhardt and


                                        -3-
concluded that Gerhardt was capable of performing sedentary work. Additionally,
Liberty hired a separate vocational consultant to review the TSA, who confirmed that
Gerhardt was capable of performing each of the five occupations Marques had
previously identified. On May 1, 2006, Liberty notified Gerhardt of its decision to
terminate payment of her long-term disability benefits as of May 5, 2006. Liberty
concluded that Gerhardt was no longer eligible for disability benefits because she was
capable of performing full-time sedentary work.

       Gerhardt appealed Liberty’s decision to terminate benefits, and Liberty again
denied Gerhardt’s claim. Gerhardt then sought judicial review of Liberty’s adverse
benefits determination under the Employee Retirement Income Security Act (ERISA).
See 29 U.S.C. § 1132(a)(1)(B). The district court reversed Liberty’s decision to
terminate benefits and remanded Gerhardt’s claim to Liberty for further proceedings.
The district court concluded that substantial evidence supported Liberty’s
determination that Gerhardt was physically capable of performing the occupations
identified in the TSA, but concluded that Liberty had not adequately addressed
whether Gerhardt was mentally capable of performing those occupations.
Accordingly, the district court instructed Liberty to “consider not only Gerhardt’s
physical impairments, but also her mental impairments, the side effects of any
necessary medications, her age, and other considerations contained in the
administrative record.” D. Ct. Order of June 17, 2008, at 29. The district court also
advised the parties to “consider obtaining a new transferable skills analysis report.”
Id. Liberty appealed, and we dismissed the appeal for lack of jurisdiction. See
Gerhardt v. Liberty Life Assurance Co. of Boston, 574 F.3d 505 (8th Cir. 2009). On
remand, Gerhardt submitted additional information for Liberty’s review and
underwent further medical assessments. Ultimately, Liberty adhered to its decision
to terminate benefits. Gerhardt moved to reopen the case and then moved for
judgment on the record, requesting that the district court order Liberty to pay her
claim.



                                         -4-
                            II. Termination of Benefits

       Because it is undisputed that the Policy gave Liberty discretionary authority to
determine Gerhardt’s eligibility for benefits, we review Liberty’s decision for abuse
of discretion. See Norris v. Citibank, N.A. Disability Plan (501), 308 F.3d 880, 883
(8th Cir. 2002). Under the abuse of discretion standard of review, we do not
“substitute our own weighing of the evidence for that of the administrator.” Sahulka
v. Lucent Techs., Inc., 206 F.3d 763, 769-70 (8th Cir. 2000). Instead, “a plan
administrator’s decision will stand if reasonable; ‘i.e., supported by substantial
evidence.’” Ortlieb v. United HealthCare Choice Plans, 387 F.3d 778, 781 (8th Cir.
2004) (quoting Fletcher-Merrit v. NorAm Energy Corp., 250 F.3d 1174, 1179 (8th
Cir. 2001)). “We review the district court’s application of this standard de novo.”
Norris, 308 F.3d at 884.

       “A plan administrator abuses its discretion when it ignores relevant evidence.”
Willcox v. Liberty Life Assurance Co. of Boston, 552 F.3d 693, 701 (8th Cir. 2009).
Gerhardt argues that Liberty abused its discretion in terminating her long-term
disability benefits because it entirely ignored evidence that supported her claim.
Specifically, Gerhardt contends that Liberty ignored the following evidence:
Gerhardt’s loss of her registered nurse’s license and lack of a bachelor’s degree, Dr.
Safman’s original IME report, and Gerhardt’s age.3




      3
       At oral argument, Gerhardt clarified that she is not arguing that “these pieces
of evidence were misconstrued or misunderstood by Liberty” or that “Liberty
underweighted them somehow.” Instead, she argues that “Liberty entirely refused to
consider these three pieces of evidence.”


                                         -5-
    A. Expiration of Nurse’s License and Absence of a Bachelor’s Degree

       Gerhardt’s registered nurse’s license expired after she stopped working in
2000. When vocational consultant Marques completed the original TSA in 2005, she
concluded that Gerhardt was capable of and reasonably fitted to perform the
following occupations: community health/program director; nurse case manager;
utilization review nurse; health services coordinator; and ambulance/emergency
service dispatcher. Marques twice updated the TSA after remand, concluding that
Gerhardt could also work as a precertification nurse or a telephone triage nurse. On
remand, Gerhardt submitted a Vocational Employability Assessment authored by a
certified rehabilitation counselor for Liberty’s review. The report concluded that
Gerhardt’s physical and cognitive limitations precluded her from performing any of
the occupations identified in the TSA.

       Gerhardt argues that Liberty abused its discretion in terminating her benefits
because it failed to identify any occupation that she was both capable of and
reasonably fitted to perform based on her training, education, experience, age, and
physical and mental capacity. According to Gerhardt, six of the seven occupations
identified in the TSA required either a registered nurse’s license or a bachelor’s
degree. The only occupation that did not require a registered nurse’s license or a
bachelor’s degree was ambulance/emergency service dispatcher. Because Gerhardt
did not have a registered nurse’s license or a bachelor’s degree, she asserts she was
not reasonably fitted to perform any of the six occupations identified. Gerhardt
further contends that she was not reasonably fitted to perform the occupation of
ambulance/emergency service dispatcher because her training, education, and
experience are in the fields of nursing and healthcare, whereas the occupation of
dispatcher is in the field of police work.

     We conclude that Liberty did not abuse its discretion in determining that
Gerhardt was reasonably fitted to perform the occupation of ambulance/emergency

                                         -6-
service dispatcher. In making this determination, Liberty considered the report of
Gerhardt’s rehabilitation counselor. Liberty, however, ultimately chose to rely on the
TSA completed by Marques, who considered Gerhardt’s medical status, functional
capacity, education history, work history, and vocational status in determining the
occupations for which Gerhardt was reasonably fitted. In addition to her original
analysis, Marques also updated the TSA twice after remand and continued to
conclude that Gerhardt was reasonably fitted to perform the occupation of
ambulance/emergency service dispatcher. Moreover, at least one other vocational
expert reviewed the TSA and confirmed Marques’s determination. Liberty had the
discretion to weigh the evidence, and Gerhardt has not established that Liberty’s
reliance on the TSA was unreasonable. That Liberty rejected the conclusion of
Gerhardt’s rehabilitation counselor does not render its reliance on the TSA
unreasonable. Similarly, although Gerhardt argues that a dispatcher works in the field
of law enforcement and that law enforcement is unrelated to the fields of nursing and
healthcare, Liberty relied on its experts’ opinions to the contrary.

       The Policy provides that an employee is not disabled if the employee is capable
of performing any occupation for which he or she is reasonably fitted. Because
Liberty has identified at least one occupation Gerhardt is both capable of and
reasonably fitted to perform, we do not reach the merits of Gerhardt’s contention that
the expiration of her registered nurse’s license made her unfit for all jobs requiring
a registered nurse’s license.

                     B. Dr. Safman’s Original IME Report

       In 2005, Dr. Safman evaluated Gerhardt on behalf of MLS National Medical
Evaluations (MLS), an independent contractor that coordinated the IME for Liberty.
Dr. Safman prepared a report (the original IME report) and sent it to MLS. At the end
of the original IME report, Dr. Safman indicated, “I believe with fibromyalgia, as
severe as that which she appears to have, that there will be days when she could not

                                         -7-
participate in sedentary activities, and there were other days that she could.” MLS
generated the final version of the report (the final IME report), which was longer and
more detailed than the original IME report. Dr. Safman then signed the final IME
report, and it was sent to Liberty. The final IME report concluded that Gerhardt was
capable of performing full-time sedentary work and did not expressly include Dr.
Safman’s statement “that there will be days when [Gerhardt] could not participate in
sedentary activities.”

       Gerhardt contends that Liberty abused its discretion by ignoring Dr. Safman’s
original IME report and withholding the report from its post-remand reviewers.
According to Gerhardt, the statement set forth above supports her disability claim
because it is evidence that she would be unable to perform an occupation “with
reasonable continuity.” Liberty, however, did not ignore Dr. Safman’s original IME
report.

        On remand, Gerhardt specifically requested that Liberty consider the original
IME report and submitted a copy of the report to Liberty. In its initial post-remand
letter maintaining its decision to terminate benefits, Liberty acknowledged Gerhardt’s
request. Thereafter, Liberty repeatedly confirmed that it had reviewed Gerhardt’s file,
along with the additional evidence that she had submitted after remand. Therefore,
although we do not know the exact weight Liberty afforded the original IME report,
the record establishes that Liberty did not entirely ignore the report.

       The record is not clear whether Liberty provided the original IME report to
Marques and the physicians who evaluated Gerhardt after remand. Even assuming
that those reviewers did not know of the report, Gerhardt has not shown that Liberty’s
decision to terminate benefits constituted an abuse of discretion. Dr. Safman’s
statement may have supported Gerhardt’s claim, but it did not conclusively establish
that she was disabled. Moreover, to the extent the original IME report and the final
IME report are inconsistent, nothing in the record indicates that the final IME report

                                         -8-
did not represent Dr. Safman’s final opinion. Liberty thus was in a position where it
had considered the original IME report, it knew whether the reviewers had the
original IME report, and it could weigh all of the evidence accordingly.

                                       C. Age

        The Policy requires Liberty to consider an employee’s age in determining
whether the employee is reasonably fitted for an occupation. Gerhardt was fifty-two
years old when her long-term disability benefits were terminated. Gerhardt argues
that Liberty failed to consider her age, either before or after remand, and thus abused
its discretion. Gerhardt acknowledges, however, that in the benefit-termination letters
Liberty sent her prior to remand, Liberty indicated that it had considered her age in
evaluating her claim. Furthermore, Gerhardt’s age was referred to in most of the
reports issued by the reviewing physicians and vocational consultants both before and
after remand. In light of this evidence, Gerhardt has not established that Liberty
ignored her age when it terminated its payment of her long-term disability benefits.

                                  III. Conclusion

       Gerhardt has not established that Liberty entirely ignored relevant evidence or
that Liberty’s decision to terminate its payment of long-term disability benefits was
otherwise unreasonable. The record reflects that Liberty’s decision to terminate
benefits was supported by substantial evidence and thus did not constitute an abuse
of discretion.

      The judgment is affirmed.
                     ______________________________




                                         -9-